DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are moot in view of the new grounds of rejection.

Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 3, 5, 7, and 21-27 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Giurgi (US 2012/0123418) in view of Lang (US 2017/0258526) in view of Abovitz (US 2013/0211421).
Regarding claims 1 and 21, Giurgi discloses a surgical system, comprising: a surgical tool ([0048]: “sagittal saw”) and a processing system configured to: store a surgical plane comprising a plurality of sequential planned cuts comprising a first planned cut and one or more subsequent planned cuts ([0048]: “series of planar cuts”; [0058]: “software can then determine the cuts that need to be made”); receive first tracking data indicative of tracked positions of the surgical tool while the surgical tool is used to complete an actual first cut substantially corresponding to the first planned cut ([0059]: “the saw 25 also may be tracked”); and determine a deviation between the actual first cut and the planned first cut ([0059]: “the computer can calculate the deviation”).  Giurgi does not explicitly disclose the processing system updates the surgical plan by modifying the one or more subsequent planned cuts based on the deviation.  However, Lang teaches a bone altering surgical procedure that features the updating of a surgical plan by modifying subsequent surgical steps ([0753]; [0757]: “modify one of the next surgical steps”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the plan modification of Lang to the surgical procedure of Giurgi, as to provide appropriate corrective measures.  Neither Giurgi nor Lang explicitly disclose that a processor carries out the updating of the plan.  However, Abovitz teaches a controller that is adapted to automatically respond when a deviation from a predetermined plan occurs ([0004]: “controller to adapt automatically to a change detected in the progress of the medical procedure by comparing the monitored progress with a version of the predetermined operation plan”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the response of Abovitz to the surgical procedure of Giurgi and Lang, as to provide automated detection and response of a deviation.
Regarding claim 3, Giurgi discloses that the processor system is configured to receive second tracking data while the surgical tool is used to complete a second cut substantially corresponding to a second planned cut of the subsequent planned cuts; determine a second deviation between the actual second cut and the planned second cut ([0048]: “series of planar cuts”; [0058]: “software can then determine the cuts that need to be made”; [0059]: “the saw 25 also may be tracked”).  Giurgi does not explicitly disclose a processor to update the surgical plan by modifying a remainder of the subsequent planned cuts based on the second deviation and a weighing parameter.  However, Lang teaches a bone altering surgical procedure that features the updating of a surgical plan by modifying subsequent surgical steps ([0753]; [0757]: “modify one of the next surgical steps”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the plan modification of Lang to the surgical procedure of Giurgi, as to provide appropriate corrective measures.  Neither Giurgi nor Lang explicitly disclose that a processor carries out the updating of the plan.  However, Abovitz teaches a controller that is adapted to automatically respond when a deviation from a predetermined plan occurs ([0004]: “controller to adapt automatically to a change detected in the progress of the medical procedure by comparing the monitored progress with a version of the predetermined operation plan”, the comparison criterion would make a weighted decision).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the response of Abovitz to the surgical procedure of Giurgi and Lang, as to provide automated detection and response of a deviation.
Regarding claim 5, neither Giurgi nor Lang explicitly disclose a robotic device coupled to the surgical tool, the processing system further configured to generate a control object corresponding to the surgical plan and control the robotic device using the control object to guide usage of the surgical tool in accordance with the control object.  However, Abovitz teaches a robotic arm with an associated surgical tool attached ([0018]: “robotic arm (22), associated tool (20)”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the robotic arm of Abovitz to the surgical system of Giurgi and Lang, as to provide automated manner of controlling a surgical instrument.
Regarding claim 7, Giurgi does not explicitly disclose that the surgical system is further configured to update the control object based on the updated surgical plan.  However, Lang teaches a bone altering surgical procedure that features the updating of a surgical plan by modifying subsequent surgical steps ([0753]; [0757]: “modify one of the next surgical steps”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the plan modification of Lang to the surgical procedure of Giurgi, as to provide appropriate corrective measures.  Neither Giurgi nor Lang explicitly disclose that a processor carries out the updating of the plan.  However, Abovitz teaches a controller that is adapted to automatically respond when a deviation from a predetermined plan occurs ([0004]: “controller to adapt automatically to a change detected in the progress of the medical procedure by comparing the monitored progress with a version of the predetermined operation plan”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the response of Abovitz to the surgical procedure of Giurgi and Lang, as to provide automated detection and response of a deviation.
Regarding claim 22, Giurgi discloses a display device, wherein the processing system is configured to guide the execution of the second stage by causing the display device to display a visualization of the second plane and the surgical instrument (Fig. 11; [0041], [0043], [0045], [0059]: “display”, “display screen”, “displayed”).
Regarding claim 23, Giurgi does not explicitly disclose a robotic arm, wherein the processing system is configured to guide the execution of the second stage by controlling robotic arm to facilitate alignment of the surgical instrument with the second plane.  However, Lang teaches a robotic arm that’s equipped with haptic feedback ([0156]).   Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the robotic arm and haptic feedback to the surgical alignment of Giurgi, as to provide robotic assistance in achieving alignment.
Regarding claim 24, Giurgi does not explicitly disclose a robotic device coupled to the surgical tool, wherein the processing system is further configured to control the robotic device to provide haptic feedback to a user manipulating the surgical tool to make a second actual cut associated with the second planned cut.  However, Lang teaches a robotic arm that’s equipped with haptic feedback ([0156]).   Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the robotic arm and haptic feedback to the surgical alignment of Giurgi, as to provide robotic assistance in achieving alignment.
Regarding claim 25, Giurgi discloses that the surgical plan indicates an originally-planned overall shape of the first plane and the second plane; and the processing system is configured define the second plane to preserve the originally-planned overall shape of the first plane and the second plane ([0058]; [0059]: the software maintains what is planned).
Regarding claim 26, Giurgi discloses that the tracking system is further configured to provide, to the processing system, second data indicative of a second deviation of the surgical instrument from the second plane during the second stage; and define a third plane based on the surgical plan, the deviation of the surgical instrument from the first plane during the first stage, and the second deviation of the surgical instrument from the second plane during the second stage ([0048]: “series of planar cuts” – implies first, second, and third; [0059]: “the computer can calculate the deviation from the desired plane”).
Regarding claim 27, Giurgi discloses that the surgical system is configured to define the third plane using an error minimization approach ([0059]: “correct for the error in position” - an error minimization approach is used).

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Giurgi (US 2012/0123418) in view of Lang (US 2017/0258526) in view of Abovitz (US 2013/0211421), as applied to claims 1 and 3 above, in view of Haider (US 2014/0107471, of record).
Regarding claim 2, neither Giurgi, Lang, nor Abovitz explicitly disclose that the bone is a femur, and wherein the first planned cut is a distal cut, and wherein the one or more subsequent planned cuts comprise a planned posterior chamfer cut.  However, Haider teaches a surgical operation where a distal femur cut and a distal femur anterior chamfer cut are made ([0021]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the cuts of Haider in a surgical environment as taught by Giurgi, Lang, and Abovitz, as to provide appropriate cuts in a surgical procedure.
Regarding claim 4, while Giurgi does not explicitly disclose that the second deviation comprises a translational deviation, a first rotational deviation about a first axis, and a second rotational deviation about a second axis, Giurgi does teaches that the cutting device does indeed translate and rotate during the procedure ([0058]) and that the saw may track the position of the cutting tool ([0059]: “saw 25 also may be tracked”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the deviation may be translational and rotational in nature since the device is being spatially tracked (Giurgi @ [0059]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Giurgi (US 2012/0123418) in view of Lang (US 2017/0258526) in view of Abovitz (US 2013/0211421), as applied to claim 5 above, in view of Otto (US 2014/0180290, of record).
Regarding claim 6, neither Giurgi, Lang, nor Abovitz explicitly disclose that the robotic device further comprising a robotic arm, the robotic arm configured to: allow a user to manipulate the surgical tool; and provide force feedback to the user when the surgical tool meets a boundary of the control object.  However, Otto teaches a surgical haptic object that may constrain the movement of a surgical tool ([0039]…[0043]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the haptic object of Otto to the surgical system of Giurgi, Lang, and Abovitz, as to provide appropriate restrictions on a surgical tool’s position.

Claim(s) 15, 18, and 19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Cheal (US 2012/0323244) in view of Giurgi (US 2012/0123418) in view of Lang (US 2017/0258526) in view of Abovitz (US 2013/0211421).
Regarding claim 15, Cheal discloses a robotic device ([0041]: “robotic guide 50”), comprising: a robotic arm ([0042]; Fig. 2: “saw-guide 54”); a surgical tool mounted on the robotic arm ([0042]: “for guiding a cutting tool, such as an oscillating saw-blade”); the robotic arm controlled by a processing system in accordance with a control object generated by the processing system ([0045]: “computer assisted surgical system or CAS 10”), the processing system configured to: establish a surgical plan comprising a planned distal cut, a planned posterior chamfer cut, a planned posterior cut, a planned anterior cut, and a planned anterior chamfer cut ([0040]: “distal cut surface 10a, an anterior chamfer cut surface 11a, an anterior cut surface 13a, a posterior chamfer cut surface 12a, and a posterior cut surface 14a”); track the surgical tool while the surgical tool is used to substantially carry out the planned distal cut to generate distal tracking data ([0045]: “3D localizer for measuring or tracking the position of tools in 3D space”).  Cheal does not explicitly disclose that the processing system is configured to determinate, based on the distal tracking data, an error between a recorded distal cut and the planned distal cut.  However, Giurgi teaches determining an error between a recorded and planned cut ([0059]: “the computer can calculate the deviation”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the error detection of Giurgi to the surgical robot system of Cheal, as to provide enhanced accuracy in making guided surgical cuts.  Neither Chea nor Giurgi explicitly disclose that the processing system is configured to update the surgical plan by modifying the planned posterior cut, the planned posterior chamfer cut, the planned anterior cut, and the planned anterior chamfer cut based on the error to get a first updated surgical plan; and determine the control object based on the first updated surgical plan.  However, Lang teaches a bone altering surgical procedure that features the updating of a surgical plan by modifying subsequent surgical steps ([0753]; [0757]: “modify one of the next surgical steps”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the plan modification of Lang to the surgical procedure of Cheal and Giurgi, as to provide appropriate corrective measures.  Neither Cheal, Giurgi, nor Lang explicitly disclose that a processor carries out the updating of the plan.  However, Abovitz teaches a controller that is adapted to automatically respond when a deviation from a predetermined plan occurs ([0004]: “controller to adapt automatically to a change detected in the progress of the medical procedure by comparing the monitored progress with a version of the predetermined operation plan”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the response of Abovitz to the surgical procedure of Cheal, Giurgi, and Lang, as to provide automated detection and response of a deviation.
Regarding claim 18, Cheal does not explicitly disclose a fiducial, the fiducial configured to be tracked by a tracking system to provide position data to the processing system.  However, Giurgi teaches a tracked fiducial ([0042]: “markers 22”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the markers of Giurgi to the tool of Cheal, as to provide trackable markers in a tracked system.
Regarding claim 19, Cheal does not explicitly disclose that the robotic arm is controlled by the processing system to autonomously move the end effector to carry out the planned distal cut.  However, Cheal does teach autonomous or haptic robotic guides that are used to machine or burr out bone ([0072]).  Additionally, robotic surgical systems with end effectors that cut is known in the art.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply autonomous movement of an end effector, so as to reduce human error in guiding a surgical tool.

Claim(s) 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Cheal (US 2012/0323244) in view of Giurgi (US 2012/0123418) in view of Lang (US 2017/0258526) in view of Abovitz (US 2013/0211421), as applied to claim 15 above, in view of Otto (US 2014/0180290, of record).
Regarding claim 20, while Cheal discloses the use of haptic robotic guides, neither Cheal, Giurgi, Lang, nor Abovitz explicitly disclose that the robotic arm is controlled by the processing system in accordance with the control object by providing force feedback; and wherein: the force feedback is based on an interaction between a virtual haptic interaction point and a virtual haptic object; the virtual haptic interaction point corresponds to a tracked position of the end effector; and the force feedback comprises a force that substantially prevents a user from moving the haptic interaction point through a boundary of the virtual haptic object.  However, Otto teaches a surgical haptic object that may constrain the movement of a surgical tool ([0039]…[0043]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the haptic object of Otto to the surgical system of Cheal, Giurgi, Lang, and Abovitz, as to provide appropriate restrictions on a surgical tool’s position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JASON M IP/
Primary Examiner, Art Unit 3793